DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/25/2021 regarding the rejections of claims 12 and 13 under 35 USC 101 have been fully considered but they are not persuasive. Updated rejections follow in light of the amendments.
Applicant’s arguments, see pages 8 – 15, filed 01/25/2021, with respect to claims 1, 5 – 8, 10, and 11 have been fully considered and are persuasive.  The rejections of claims 1, 5 – 8, 10, and 11 have been withdrawn. 
The examiner notes that the amendments to claims 1 and 10 directed to altering the transport network are not included in claims 12 and 13. Additionally, the examiner notes that the “second information” received in claim 1 is not positively recited to be utilized for any purpose or tied to the other limitations of the claims in any way. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6 recites the limitation "the approximation of the second information" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12 – 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claim 12 recites: 
a data port to receive first information indicative of prior proportion knowledge wherein the prior knowledge comprises a proportion of traffic volume for a pair of zones of the transport network realative to a sum of traffic volumes in the transport network, and to receive, from one or more service detectors, second information indicative of instances of number of vehicles recorded at specific locations in the transport network;
a processor to determine the service demand by minimising a cost function that is convex with respect to the elements of the service demand, wherein the cost function comprises a first measure of match between the service demand and a reference service demand, wherein the reference service demand is calculated based on the service demand and the first information, and wherein the cost function further comprises a second measure of match between the second information and an approximation of the second information, wherein the approximation of the second information is calculated based on the service demand and the assignment map; and 
an output port to transmit instructions to alter the transport network to reroute traffic in response to the determined service demand. 
The highlighted portion of the claim is a mathematical calculation, while the remaining limitations are directed to insignificant extra-solution activities of receiving the first and second 
This judicial exception is not integrated into a practical application because the claim has no additional elements other than a recitation to implement the method using a computer (MPEP 2106.05(f)). The “data ports” and “processor” of claim 12 are merely generic computing devices, and the output does not automatically effect the transport network.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above with respect to the integration into a practical application, the claim do not contain additional elements sufficient to render the claim eligible. The “data port” and “processor” of claim 12 are merely generic computing devices that do not amount to significantly more.

Independent claim 13 recites:
a data port to receive first information indicative of prior proportion knowledge, wherein the prior proportion knowledge comprises a proportion of traffic volume for a pair of zones of the transport network relative to a sum of traffic volumes in the transport network; 
receive, from one or more service detectors, second information indicative of instances of number of vehicles recorded at specific locations in the transport network; and
receive a reference service demand and an assignment map; 
(a) determine a first service demand by minimising a cost function that is convex with respect to the elements of the first service demand, wherein the cost function comprises a first measure of match between the first service demand and a reference service demand, wherein the reference service demand is calculated based on the first service demand and the first information, and wherein the cost function further comprises a second measure of match between the second information and an approximation of the second information, wherein the approximation of the second information is calculated based on the first service demand and the assignment map;
(b) update the assignment map and the approximation of the second information based on the first service demand; 
(c) if a measure of match between the first service demand and the reference service demand does not meet a target, updating the reference service demand to the first service demand, and repeating (a) to (b); and 
(d) if the measure of match meets the target, determining the first service demand to be the service demand in the transport network.
The highlighted portion of the claim is a mathematical calculation, while the remaining limitations are directed to insignificant extra-solution activities of receiving the first and second information. The examiner notes that the method is an iterative goal seeking mathematical calculation, which is configured to repeat until a target is reached, implemented on a generic computing device. Alternatively, the recited method is a certain method of organizing human activity, namely sales activities of observing and evaluating an iterative calculation to determine demand. The “service detectors” are not particularly defined in the specification to any specific technological implementation, and may broadly be interpreted as a human operator counting vehicles and reporting a periodic count.
This judicial exception is not integrated into a practical application because the claim the additional elements merely recite instructions to implement the method using a computer (MPEP 2106.05(f)). The “data port” and “processor” of claim 13 are merely generic computing devices. Further, the recited “service demand” is not applied to anything, nor is it even recited to be output in anyway.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above with respect to the integration into a practical 

Allowable Subject Matter
Claims 1, 5, 7, 8, 10, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see pages 11 – 15, filed 01/25/2021, with respect to claims 1, 5 – 8, 10, and 11 provide reasons for allowance over the prior art. Applicant’s arguments, see pages 8 – 11, filed 01/25/2021, with respect to claims 1, 5 – 8, 10, and 11 provide reasons for eligibility under 35 USC 101, namely the integration into a practical application by altering the transport network in response to the determined demand.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624